ORDER

PER CURIAM.
AND NOW, this 21st day of August 2007, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether the Commonwealth Court erred in holding that, under the definition of “retail dispenser” in Section 102 of the Liquor Code, 47 P.S. § 1-102, an eating place malt beverage licensee must sell malt or brewed beverages for on-premises consumption in order to sell malt or brewed beverages for take-out?
It is further ordered that the April 2, 2007 order of the Commonwealth Court vacating the automatic supersedeas is *414hereby VACATED. Petitioner’s Motion for Leave to File a Response to Additional Matter is hereby GRANTED. Petitioner’s Motions to Expedite Consideration of Motion to Stay or Reinstate Supersedeas and of Petition for Allowance of Appeal are hereby DISMISSED as moot.
The Prothonotary is directed to list this matter for oral argument at the same session as No. 238 MAL 2007.